Citation Nr: 0515919	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-009 25A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an August 2001 
rating decision by the Boston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2002, the 
veteran requested a hearing before a Decision Review Officer; 
in May 2002 he withdrew his request.  In October 2003, the 
case was remanded for notice and further development.  


FINDING OF FACT

Prior to October 27, 2004, ankylosis, pronounced degenerative 
disc disease, or (from September 23, 2002) incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months or neurologic symptoms warranting separate 
compensable ratings were not shown; however, from October 27, 
2004, the veteran's service-connected low back disability is 
shown to have been manifested by incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
veteran's service connected low back disability low back 
disability prior to October 27, 2004; however, a 60 percent 
rating is warranted from that date.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5293, 5295 (effective prior to and from September 23, 
2002); Codes 5237, 5239, 5243 (effective September 26, 2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the August 2001 decision 
denying his claim.  In that decision, in a December 2001 
statement of the case (SOC), and in supplemental SOC's issued 
in February and October 2002 and December 2004, he was 
notified of the evidence necessary to substantiate his claim, 
and of what was of record.  By correspondence prior to the 
rating on appeal, in July 2001, he was notified of the some 
of the provisions of VCAA.  In accordance with the October 
2003 Board remand, he was notified by correspondence in March 
2004 of the provisions of the VCAA and how it applied to his 
claim.  The claim was reviewed/reconsidered on the merits 
subsequent to the March 2004 VCAA notice; as outlined in a 
December 2004 SSOC.  He is not prejudiced by any notice-
timing defect in receiving adequate notice.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

The July 2001 letter, October 2002 SOC, March 2004 letter, 
and the December 2004 SSOC clearly cited the changes in the 
law brought about by the VCAA and implementing regulations, 
and explained that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although he was advised to respond with any 
new evidence in support of his claim within 60 days, he was 
further notified that evidence submitted within a year would 
be considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the veteran was not specifically advised to submit everything 
he had pertinent to his claim, he was advised that VA would 
obtain any Federal government records, including any VA 
treatment records and that if he completed the releases 
provided, VA would assist him in obtaining any records he 
identified.  This notice was essentially equivalent to 
telling him to submit everything he had pertinent to the 
claim.  He was notified of the revised criteria for rating 
disabilities of the spine.  See December 2004 SOC.  In one 
form or another he has received all mandated notice; he is 
not prejudiced by any technical notice deficiency along the 
way.  

Regarding the duty to assist, the record includes the Boston 
VA Healthcare System treatment records and a July 2001 
private MRI report.  VA is required to provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision. Here, the RO arranged for VA examinations 
in August 2001, in August 2002, and (pursuant to the Board's 
remand) in October 2004.  There is no indication that any 
pertinent evidence is outstanding.  All notice and duty to 
assist requirements appear to be met.  The veteran is not 
prejudiced by the Board's review of the matter on the merits.  
See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

A private MRI of the lumbar spine in July 2001 revealed the 
veteran had:  mild disc bulge with moderate bilateral neural 
foraminal stenosis at L3-L4; annular bulge, tear and tiny 
central disc herniation at L4-5; and Grade I anterolisthesis 
with spondylolysis, small posterior disc protrusion, mild 
right and moderate left neural foraminal stenosis.  

On August 2001 examination on behalf of VA, the veteran 
indicated that he had weakness, fatigue, lack of endurance, 
and occasional stiffness in the back, lasting days weeks at a 
time at an "excruciating level".  He indicated that he took 
narcotic medication on a fairly regular basis, and that 
during flare-ups he could not "perform the simplest 
functions".  The veteran was laid off from work due to 
reasons unrelated to his back (economic downturn).  He 
indicated that he had missed time from work due to his back 
disability since service; no further details were given.  
Physical examination revealed that his gait was normal, 
though perhaps very slightly antalagic in regard to the 
back/hips.  Musculoskeletal examination was normal; there was 
no obvious muscle spasm, and no tenderness at the low back.  
On straight leg raising there was full range of motion 
bilaterally.  Lumbar spine motion was reported as:  Flexion 
85 (degrees), normal 95; extension 20, normal 35; right and 
left lateral flexion 35, normal 40; and right and left 
rotation 25, normal 35.  The restrictions were due to mild 
pain and apparent stiffness.  

The neurological examination was normal.  An x-ray of the 
lumbar spine was considered a negative study, with no 
fracture, mild degenerative changes, and normal 
intervertebral spacing throughout.  The diagnosis was back 
strain.  The examiner noted that the veteran was relatively 
limber in changing positions during the examination and had 
basically normal gait.  The examiner commented that 
neurologic and musculoskeletal examination did not show any 
notable abnormality outside of mild limitation of motion due 
to stiffness and mild pain.  

April to August 2002 records from Boston VA Healthcare System 
show the veteran received treatment for his service-connected 
low back disability; the records do not reflect any instance 
when the veteran was ordered on bedrest by a physician.  

On August 2002 examination on behalf of VA, the veteran 
indicated that a couple times a year he had debilitating and 
severe pain that would last for a few days to five to six 
weeks.  He took Vicodin for pain; he had stopped ibuprofen 
due to complications.  The veteran stated that his back pain 
radiated to his neck and hips, and that several times a year 
he would have flare-ups that would last from one day to three 
or four weeks.  He also noted that every few months "his 
back condition causes him to have bed rest and treatment by a 
physician".  Physical examination revealed the veteran was 
well-developed and had normal posture and gait; motor 
functions and sensory reflexes of the extremities were within 
normal limits.  The reflexes of the ankles and the knees were 
2+.  On examination there was no radiation of pain on 
movement and no tenderness.  There was muscle spasm.  The 
straight leg raising test was positive in both lower 
extremities.  There were no signs of radiculopathy.  Lumbar 
spine motion was reported as:  flexion active to 60 degrees 
with pain at 65; extension active 10 degrees with pain at 15; 
right and left lateral flexion active to 20 degrees with pain 
at 25 degrees; right and left rotation active to 25 degrees 
with pain at 25.  There was no ankylosis.  The diagnosis was 
low back strain with spondylolisthesis.  X-rays showed 
minimal degenerative changes of the lumbar vertebra; the 
lumbar disc spaces were well preserved.  

On October 2004 VA examination, the veteran complained of 
progressive back pain which affected his gait and of very 
brief periods when he apparently lost sensation in his left 
leg.  He used a TENS unit to relieve back pain, and had a 
cumberbund- type back brace which helped "somewhat" when he 
had a great deal of pain.  He took Vicodin.  He denied any 
bowel or bladder dysfunction, or any specific numbness.  
Physical examination revealed a slow, but symmetric gait.  He 
stood at approximately 10 degrees flexion, with lordosis of 
almost 0 degrees.  Range of motion studies revealed forward 
flexion to 60 degrees; however the veteran needed assistance 
to return to the most direct posture that he could assume.  
He could not tilt backward at all.  He could only tilt 10 
degrees bilaterally, and rotation was limited to 5 degrees 
bilaterally.  Straight leg raising was difficult because the 
veteran was tense.  With relaxation, the examiner noted that 
the veteran was able to flex or straight leg raise to 30 
degrees with a positive Lasegue's test on the right, and 15 
degrees with positive Lasegue's test on the left.  Deep 
tendon flexes were 1+ at the knees and at the ankles and were 
symmetric.  Motor strength of the lower extremities is 
diffusely diminished secondary to the veteran's constant 
protection of his back, but they are symmetric and are 
"probably at least the 4 out of 5 range".  Sensation is 
completely intact to light touch, pin, and vibration.  A 
September 2003 MRI report noted Grade I anterolisthesis of L5 
on S1 with bilateral pars interarticularis defects, and 
degenerative disc disease with no significant narrowing of 
the central canal.  The diagnosis was spondylolisthesis, 
grade I; degenerative disc disease.  

In an addendum to the October 2004 examination report, the 
examiner commented that the veteran's degenerative disc 
disease had "incapacitated" him intermittently or 
continually "for more than six months in the past year".  

November 2004 to January 2005 records from Boston VA 
Healthcare System show the veteran received treatment for his 
service-connected low back disability.  


III.	Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
The veteran's service connected low back disability 
encompasses spondylolisthesis, lumbosacral strain.  Disc 
disease, and arthritis.  Notably, the criteria for rating 
disc disease and disabilities of the spine were revised, 
effective September 23, 2002 and September 26, 2003, 
respectively.  From their effective dates, the veteran is 
entitled to a rating under the revised criteria.  

As the veteran's low back disability is already rated 40 
percent, the focus is on the criteria which would permit a 
rating in excess of such rating.  The 40 percent rating was 
assigned under Code 5295 (for lumbosacral strain) of the 
criteria in effect prior to the revisions noted above, and 
represents the maximum rating afforded under that code.  
Under the criteria in effect prior to the revisions, higher 
ratings could be assigned if there was ankylosis (Code 5289) 
or for disc disease (Code 5293).  38 C.F.R. § 4.71a, (prior 
to September 26, 2003).  Ankylosis of the spine has not been 
shown, and a rating under Code 5289 would be inappropriate.  

Under Code 5293 (prior to September 23, 2002), the next 
higher, 60 percent, rating required pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseases 
disc) and little intermittent relief.  Pronounced disc 
disease was not shown.  Although spasm was noted in August 
2002, persistent symptoms compatible with sciatic neuropathy 
were not clinically noted.  Ankle jerk was not absent, and 
motor and sensory testing of the lower extremities was 
reported as within normal limits.  A rating in excess of 40 
percent was not warranted for the veteran's low back 
disability under any applicable pre-September 23, 2002 
criteria.

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  Incapacitating episodes 
warrant the next higher, 60 percent, rating when they have a 
total duration of at least 6 weeks during the past 12 months. 
Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Note 
(3) provides:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

Prior to October 27, 2004, incapacitating episodes having a 
duration of 6 weeks or more in the past 12 months were not 
shown.  Although the veteran self-reported being 
incapacitated in his histories provided on examination (in 
August 2002), treatment records for periods preceding that 
examination secured and associated with the record do not 
reflect any period of time when the veteran was placed on 
bedrest by a treating physician.  Likewise, there were no 
neurological symptoms warranting separate ratings that could 
be combined with orthopedic ratings (which could have had a 
maximum rating of 40 percent - under code 5292).  As noted, 
motor and sensory functions of the lower extremities were 
normal on August 2002 examination, and neurological 
evaluation had been normal on August 2001 examination.  

The September 26, 2003 revisions in the criteria for rating 
disabilities of the spine provide that lumbosacral strain and 
spondylolisthesis, Codes 5237 and 5239 respectively, are to 
be rated under a General Rating Formula for Diseases and 
Injuries of the Spine, which provides for ratings based on 
motion limitations or ankylosis with or without symptoms such 
as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A rating in 
excess of 40 percent for low back disability under these 
provisions requires unfavorable ankylosis of the entire 
thoracolumbar spine (for a 50 percent rating).  

The revised criteria for Code 5243 (Intervertebral Disc 
Syndrome) effective September 26, 2003, provide that 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  The pertinent General Rating Formula for 
Disease and Injuries of the Spine provisions are outlined 
above.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes mirrors the changes that 
became effective for Code 5293 effective September 23, 2002.  

A 60 percent rating is warranted for the veteran's service 
connected low back disability effective from October 27, 
2004.  As of the VA examination on that date, it is 
reasonably shown that the veteran had incapacitating episodes 
of disc disease at least 6 weeks in duration during the past 
year.  In an addendum to the examination report the examiner 
stated that the veteran had been incapacitated intermittently 
or continually by his degenerative disc disease for more than 
six months in the past year.  This satisfies the criteria for 
a 60 percent rating based on incapacitating episodes rating 
under Code 5243.  A higher would require unfavorable 
ankylosis of the entire spine.  Once again, as noted, 
ankylosis is not shown.  


ORDER

A 60 percent rating is granted for the veteran's service 
connected low back disability, effective from October 27, 
2004 and subject to the regulations governing payment of 
monetary awards.  


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


